     Case 2:19-cv-05465-AB-AFM Document 59 Filed 11/26/19 Page 1 of 25 Page ID #:1201




 1     MAKAN DELRAHIM
 2     Assistant Attorney General, Antitrust Division

 3     NICOLA T. HANNA
 4     United States Attorney
 5
       MICHAEL F. MURRAY
 6     Deputy Assistant Attorney General, Antitrust Division
 7
       DANIEL E. HAAR
 8     NICKOLAI G. LEVIN (DCBN 490881)
 9     Attorneys, Antitrust Division
       U.S. Department of Justice
10     950 Pennsylvania Ave. NW #3224
11     Washington, DC 20530
       Telephone: (202) 514-2886
12
       Facsimile: (202) 514-0536
13     E-mail: nickolai.levin@usdoj.gov
14     Attorneys for the United States of America
15
                              UNITED STATES DISTRICT COURT
16
                             CENTRAL DISTRICT OF CALIFORNIA
17
                                      WESTERN DIVISION
18
        WILLIAM MORRIS ENDEAVOR                     No. 2:19-cv-05465-AB (AFMx)
19      ENTERTAINMENT, LLC, et al.,
                                                    STATEMENT OF INTEREST
20
                    Plaintiffs-Counterdefendants,   OF THE UNITED STATES
21                                                  Date: December 6, 2019
               v.
22                                                  Time: 10:00 AM
        WRITERS GUILD OF AMERICA,                   Courtroom: 7B
23
        WEST, INC., et al.,                         United States Courthouse
24                                                  350 West First Street
25
                    Defendants-Counterplaintiffs.   Los Angeles, CA 90012
26                                                  Honorable Andre Birotte Jr.
                                                    United States District Judge
27
28


       STATEMENT OF INTEREST OF THE UNITED STATES
       Case No. 2:19-cv-05465-AB (AFMx)
     Case 2:19-cv-05465-AB-AFM Document 59 Filed 11/26/19 Page 2 of 25 Page ID #:1202




 1                                             TABLE OF CONTENTS
 2
       TABLE OF AUTHORITIES .................................................................................... ii
 3
       INTEREST OF THE UNITED STATES .................................................................. 1
 4
       BACKGROUND ....................................................................................................... 1
 5
       DISCUSSION ............................................................................................................ 8
 6
           I.       Statutory Labor Exemption ........................................................................ 9
 7
                      a. Combination with Non-Labor Groups .............................................. 10
 8
                      b. Actions in the Union’s Legitimate Self-Interest ............................... 13
 9
           II.      Nonstatutory Labor Exemption ................................................................ 17
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

       STATEMENT OF INTEREST OF THE UNITED STATES
       Case No. 2:19-cv-05465-AB (AFMx)         i
     Case 2:19-cv-05465-AB-AFM Document 59 Filed 11/26/19 Page 3 of 25 Page ID #:1203




 1                                              TABLE OF AUTHORITIES
 2     Cases
 3     Adams, Ray & Rosenberg v. William Morris Agency, Inc.,
 4       411 F. Supp. 403 (C.D. Cal. 1976) ................................................................ 15, 17
 5     Allen Bradley Co. v. Electrical Workers, 325 U.S. 797 (1939)...............................10
 6     American Federations of Musicians in U.S. & Canada v. Carroll,
 7       391 U.S. 99 (1968) ................................................................................................12
 8     American Steel Erectors, Inc. v. Local Union No. 7, International Association
 9      of Bridge, Structural, Ornamental & Reinforcing Iron Workers,
10      536 F.3d 68 (1st Cir. 2008) ...................................................................................18
11     Apex Hosiery Co. v. Leader, 310 U.S. 469 (1940) ....................................................2
12     Bodine Produce, Inc. v. United Farm Workers Organizing Committee,
13      494 F.2d 541 (9th Cir. 1974) ...................................................................................2
14     Brown v. Pro Football, Inc., 518 U.S. 231 (1996) ..................................... 2, 3, 8, 17
15     California ex rel. Harris v. Safeway, Inc., 651 F.3d 1118 (9th Cir. 2011)... 2, 18, 19
16     Clarett v. NFL, 369 F.3d 124 (2d Cir. 2004) .................................................... 17, 18
17     Connell Construction Co. v. Plumbers & Steamfitters Local Union No. 100,
18      421 U.S. 616 (1975) ......................................................................................... 3, 18
19     Continental Maritime of San Francisco, Inc. v. Pacific Coast Metal Trades
20      District Council, Metal Trades Department, AFL-CIO,
21      817 F.2d 1391 (9th Cir. 1987) ...............................................................................19
22     Group Life & Health Inc. Co. v. Royal Drug Co., 440 U.S. 205 (1979) ...................8
23     H.A. Artists & Associates, Inc. v. Actors’ Equity Association,
24      451 U.S. 704 (1981) ...................................................................................... passim
25     Independent Sports & Entertainment, LLC v. Fegan,
26      2017 WL 2598550 (C.D. Cal. May 30, 2017) ........................................................6
27     Local Union No. 189, Amalgamated Meat Cutters & Butcher Workmen
28      of North America, AFL-CIO v. Jewel Tea Co., 381 U.S. 676 (1965) ...................20

       STATEMENT OF INTEREST OF THE UNITED STATES
       Case No. 2:19-cv-05465-AB (AFMx)         ii
     Case 2:19-cv-05465-AB-AFM Document 59 Filed 11/26/19 Page 4 of 25 Page ID #:1204




 1     Mackey v. NFL, 543 F.2d 606 (8th Cir. 1976) .........................................................19
 2     North Carolina State Board Of Dental Examiners v. FTC,
 3       135 S. Ct. 1101 (2015) ................................................................................. 8, 9, 17
 4     Phoenix Electric Co. v. National Electric Contractors Association,
 5       81 F.3d 858 (9th Cir. 1996) ............................................................................ 18, 19
 6     United Mine Workers of America v. Pennington, 381 U.S. 657 (1965) ....................2
 7     United States v. First City National Bank of Houston, 386 U.S. 361 (1967) ..........10
 8     United States v. Hutcheson, 312 U.S. 219 (1941) ...................................... 7, 8, 9, 10
 9     United States v. Topco Associates, Inc., 405 U.S. 596 (1972) ..................................9
10     USS-POSCO Industries v. Contra Costa County Building. & Construction
11       Trades Council, AFL-CIO, 31 F.3d 800 (9th Cir. 1994)............................... passim
12
13     Statutes
14     12 U.S.C. § 1828(c)(5)(B) .......................................................................................10
15     15 U.S.C. § 1 ................................................................................................. 1, 2, 6, 9
16     15 U.S.C. § 17 ........................................................................................................1, 9
17     28 U.S.C. § 517 ..........................................................................................................1
18     29 U.S.C. § 52 ........................................................................................................1, 9
19     29 U.S.C. § 104 ......................................................................................................1, 9
20     29 U.S.C. § 105 ......................................................................................................1, 9
21     29 U.S.C. § 113 ......................................................................................................1, 9
22
23     Other Authorities
24     Antitrust Modernization Commission, Report and Recommendation (2007).........18
25     1B Phillip E. Areeda & Herbert Hovenkamp, Antitrust Law,
26       (4th ed. 2013) ..................................................................................... 14, 15, 18, 20
27
28

       STATEMENT OF INTEREST OF THE UNITED STATES
       Case No. 2:19-cv-05465-AB (AFMx)        iii
     Case 2:19-cv-05465-AB-AFM Document 59 Filed 11/26/19 Page 5 of 25 Page ID #:1205




 1                           INTEREST OF THE UNITED STATES
 2           The United States respectfully submits this statement pursuant to 28 U.S.C.
 3     § 517, which permits the Attorney General to direct any officer of the Department
 4     of Justice to attend to the interests of the United States in any case pending in a
 5     federal court. The United States enforces the federal antitrust laws and has a
 6     strong interest in addressing the proper application of the labor exemptions from
 7     the antitrust laws.
 8           The United States has filed numerous Statements of Interest addressing the
 9     application of various antitrust exemptions. See, e.g., Seaman v. Duke Univ., No.
10     1:15-cv-462, Doc. 325 (M.D.N.C. Mar. 7, 2019) (state action). The United States
11     urges this Court to reject defendants’ argument that it can apply the labor
12     exemptions from the antitrust laws in this case on the pleadings. Development of a
13     factual record is necessary to ensure that both the federal antitrust laws and the
14     labor exemptions from the antitrust laws are given their proper scope, and that the
15     fundamental national values protecting competition embodied in the federal
16     antitrust laws are not displaced improperly. The United States takes no position on
17     the merits of this case.
18                                        BACKGROUND
19           This case involves an antitrust suit between talent agencies and two
20     screenwriters’ unions over restrictions on the fees that agents may receive when
21     representing writers, as well as on the agencies’ ability to affiliate with companies
22     engaged in the production or distribution of TV shows or movies. It raises
23     important questions about the “statutory” and “nonstatutory” labor exemptions
24     from the federal antitrust laws.
25           1. Section 1 of the Sherman Act declares a “contract, combination . . . or
26     conspiracy[] in restraint of trade or commerce among the several States” to be
27     “illegal.” 15 U.S.C. § 1. The “statutory” labor exemption, rooted in Sections 6
28     and 20 of the Clayton Act and Sections 4, 5, and 13 of the Norris-LaGuardia Act,
       STATEMENT OF INTEREST OF THE UNITED STATES
       Case No. 2:19-cv-05465-AB (AFMx)         1
     Case 2:19-cv-05465-AB-AFM Document 59 Filed 11/26/19 Page 6 of 25 Page ID #:1206




 1     “establishes that labor unions are not combinations or conspiracies in restraint of
 2     trade and exempts certain union activities from scrutiny under the antitrust laws”
 3     even though they may eliminate or restrict competition in a labor market.
 4     California ex rel. Harris v. Safeway, Inc., 651 F.3d 1118, 1124 (9th Cir. 2011) (en
 5     banc); H.A. Artists & Assocs., Inc. v. Actors’ Equity Ass’n, 451 U.S. 704, 706 n.2,
 6     713-16 (1981); accord United Mine Workers of Am. v. Pennington, 381 U.S. 657,
 7     666 (1965); Apex Hosiery Co. v. Leader, 310 U.S. 469, 503 (1940).
 8           The statutory labor exemption, however, does not apply merely because a
 9     union is involved in a case. The statutory labor exemption does “not exempt
10     concerted action or agreements between unions and nonlabor parties,” Safeway,
11     651 F.3d at 1125, or activities that are not in pursuit of the union’s “legitimate self-
12     interest,” USS-POSCO Indus. v. Contra Costa Cty. Bldg. & Constr. Trades
13     Council, AFL-CIO, 31 F.3d 800, 808 (9th Cir. 1994). “Whether the interest in
14     question is legitimate depends on whether the ends to be achieved are among the
15     traditional objectives of labor organizations.” Id. For example, it is not in a
16     union’s legitimate self-interest “to enable[] one or more employers to obtain
17     control of the supply and price of a certain product in a particular market, or to
18     make possible the elimination of troublesome competition” outside the labor
19     market, such as in a business market. Bodine Produce, Inc. v. United Farm
20     Workers Organizing Comm., 494 F.2d 541, 551 (9th Cir. 1974).
21           The “nonstatutory” labor exemption, by contrast, has been inferred by courts
22     from federal labor statutes that “set forth a national labor policy favoring free and
23     private collective bargaining,” “require good-faith bargaining over wages, hours,
24     and working conditions,” and “delegate related rulemaking and interpretive
25     authority to the National Labor Relations Board [NLRB].” Brown v. Pro Football,
26     Inc., 518 U.S. 231, 236 (1996). This implied exemption interprets the labor
27     statutes as “limiting an antitrust court’s authority to determine . . . what is or is not
28     a ‘reasonable’ practice” in the area of collective bargaining and related industrial

       STATEMENT OF INTEREST OF THE UNITED STATES
       Case No. 2:19-cv-05465-AB (AFMx)         2
     Case 2:19-cv-05465-AB-AFM Document 59 Filed 11/26/19 Page 7 of 25 Page ID #:1207




 1     conflict, and “substitutes legislative and administrative labor-related
 2     determinations for judicial antitrust-related determinations” in that area. Id. at 236-
 3     37. Unlike the statutory labor exemption, which just protects labor groups, the
 4     nonstatutory labor exemption can include nonlabor groups. Connell Constr. Co. v.
 5     Plumbers & Steamfitters Local Union No. 100, 421 U.S. 616, 622 (1975). Yet, the
 6     nonstatutory labor exemption does not apply “when a union and a nonlabor party
 7     agree to restrain competition in a business market.” Id. at 622-23. Such a “direct
 8     restraint on the business market has substantial anticompetitive effects, both actual
 9     and potential, that would not follow naturally from the elimination of competition
10     over wages and working conditions.” Id. at 625.
11              2. The dispute in this case is between “three of the largest talent agencies in
12     Hollywood”—William Morris Endeavor Entertainment, LLC, Creative Artists
13     Agency, LLC, and United Talent Agency, LLC (collectively, the Agencies)—and
14     “the two labor unions who represent writers in the entertainment industry”—
15     Writers Guild of America, West, Inc. and Writers Guild of America, East, Inc.
16     (collectively, Writers Guild or Guild). First Consolidated Complaint (FCC), Doc.
17     42, ¶ 3.1 The Writers Guild is “the exclusive collective bargaining representative
18     for writers in that industry,” id., and has reached a collective bargaining agreement
19     with the Alliance of Motion Picture and Television Producers, Inc. (AMPTP)—the
20     “Minimum Basic Agreement” (MBA)—effective through May 1, 2020. Id. ¶¶ 22,
21     135. The MBA sets forth “minimum terms” for producers to hire writers, but
22     allows for individual negotiation beyond those terms. Id. ¶ 137.
23              Under a separate “agent-franchise agreement known as” the Artists’
24     Manager Basic Agreement of 1976 (AMBA) between the Writers Guild and the
25     Artists Managers Guild (AMG)—which later became the Association of Talent
26     Agents (ATA)—the Agencies “had been franchised by [the Writers Guild] to
27     represent its writer-members . . . in their individual negotiations for employment
28     1
           The facts in this Statement are taken from the pleadings in this case.
       STATEMENT OF INTEREST OF THE UNITED STATES
       Case No. 2:19-cv-05465-AB (AFMx)         3
     Case 2:19-cv-05465-AB-AFM Document 59 Filed 11/26/19 Page 8 of 25 Page ID #:1208




 1     with television and film studies.” FCC ¶¶ 3, 25.2 The AMBA set forth “agent
 2     regulations” including permissible forms of compensation. Id. ¶¶ 46, 77-80; Ex. C,
 3     Doc. 42-3 (a copy of the AMBA).
 4           “[C]ustomarily,” a writer would pay an agent a commission of 10% for
 5     representing the writer when seeking employment with television and film studios.
 6     FCC ¶ 35. The AMBA, however, also allowed for alternative forms of
 7     compensation. In particular, the AMBA recognized that “the services of Writers in
 8     the fields of radio, television and motion pictures are connected with and affected
 9     by the packaging representation of Writers and others” by agents (i.e., representing
10     a writer along with an actor, director, etc.). Id. Ex. C § 6(c)(A) (Package
11     Representation). The AMBA allowed agents to engage in packaged representation
12     for “Writer-members of the [Guild] in their writing capacities,” id., and to receive
13     a “package commission” for such representation from the studios (i.e., a fee paid
14     directly by studios to the agents), id. Ex. C § 6(c)(C); FCC ¶¶ 36, 39.3 The AMBA
15     further provided that “[n]othing herein contained shall limit or affect, directly or
16     indirectly, the amount of such ‘package commission,’” which can vary by agency,
17     by studio, and by show. Id. If receiving a package commission in relation to the
18     work of a Writer-client, however, an agent “shall not be entitled to and shall not
19
       2
        The AMBA also allowed agents to represent “showrunner-members” of the Guild
20     “solely in their capacity as writers.” FCC ¶¶ 3, 25. Showrunners’ roles can vary
21     by show, and are discussed below at pp. 11-12 & n.7.
       3
22      According to the Agencies: “Representative examples of the work that Plaintiffs
       and their agents may perform on packaged shows include: (a) providing lists of
23
       available writers to help staff the program; (b) helping to identify opportunities for
24     actors to work on shows and for decision-makers on shows to become aware of
25
       available talent that would contribute to the success of the show; (c) helping to find
       series and episodic directors; (d) helping a studio negotiate a higher license fee
26     with its broadcaster or a higher imputed license fee when a broadcaster and studio
27     are a single company; (e) research and social media support; (f) publicity and
       marketing assistance; and (g) offering to help a studio or production company with
28     off-network sales.” FCC ¶ 40.
       STATEMENT OF INTEREST OF THE UNITED STATES
       Case No. 2:19-cv-05465-AB (AFMx)         4
     Case 2:19-cv-05465-AB-AFM Document 59 Filed 11/26/19 Page 9 of 25 Page ID #:1209




 1     receive any [other] commission from a Writer-client.” Id. Ex. C § 6(c)(G).
 2     Moreover, while an agent could “request[] a Writer to sign a package
 3     representation agreement,” an agent could not “require any Writer to sign a
 4     package representation agreement as a condition of representing said Writer for
 5     writing services or materials.” Id. Ex. C § 6(c)(E).
 6           Since the parties signed the AMBA in 1976, “package terms, packaging fees
 7     and the ubiquity of packaging have evolved over time,” and the Writers Guild
 8     “provided a termination notice under the AMBA in April 2018.” FCC ¶¶ 81, 85.
 9     The Writers Guild expressed concerns that packaging fees gave rise to “inherent”
10     conflicts of interest between writers and agents, especially in light of how the
11     Agencies had expanded their operations into content-production through “agency-
12     affiliate content companies.” FCC ¶¶ 81, 85; Answer to First Consolidated
13     Complaint and Consolidated Counterclaims (A&C), Doc. 44, ¶ 1.
14           The Writers Guild attempted to negotiate a new AMBA with the Agencies
15     “independently and through ATA.” FCC ¶ 86. The parties, however, were unable
16     to reach a new agreement, and the AMBA terminated on April 12, 2019. Id. ¶¶ 3,
17     86-99.
18           On April 13, 2019, the Writers Guild “instructed its members that they were
19     prohibited from being represented by an agent who does not agree to [its] Code of
20     Conduct.” FCC ¶ 107. That Code of Conduct, as amended, provided that:
21           a. No Agent shall have an ownership or other financial interest in, or shall
22           be owned by or affiliated with, any entity or individual engaged in the
23           production or distribution of motion pictures.
24           b. No Agent shall have an ownership or other financial interest in, or shall
25           be owned by or affiliated with, any business venture that would create an
26           actual or apparent conflict of interest with Agent’s representation of a
27           Writer.
28

       STATEMENT OF INTEREST OF THE UNITED STATES
       Case No. 2:19-cv-05465-AB (AFMx)         5
 Case 2:19-cv-05465-AB-AFM Document 59 Filed 11/26/19 Page 10 of 25 Page ID #:1210




 1            c. No Agent shall derive any revenue or other benefit from a Writer’s
 2            involvement in or employment on a motion picture project, other than a
 3            percentage commission based on the Writer’s compensation or fee.
 4            d. No Agent shall accept any money or thing of value from the employer of
 5            a Writer.
 6   Id. ¶ 108; Ex. A., Doc. 42-1, at 2 (Writers Guild Code of Conduct as of April 13,
 7   2019). Within two weeks, over 7,000 Guild members had fired their agents. FCC
 8   ¶ 110.
 9            The Agencies sued the Writers Guild, alleging that it engaged in a group
10   boycott in violation of Section 1 of the Sherman Act. Id. ¶¶ 149-190.4 The Guild
11   moved to dismiss the complaint on the ground that the alleged boycott was exempt
12   from antitrust liability under the statutory labor exemption or, if that did not apply,
13   under the nonstatutory labor exemption. Dfs. Mem. of P. & A. in Supp. of Mot. to
14   Dismiss Consolidated Compl. (MTD), Doc. 43-1, at 5-16.5 In the alternative, the
15   Writers Guild moved for judgment on the pleadings. Doc. 47.
16            The Writers Guild argued that “[i]t is black letter labor law that the National
17   Labor Relations Act (‘NLRA’) gives the Guilds the exclusive right to represent
18   their members in contract negotiations, and that if the Guilds choose to delegate
19   any of that statutory authority, they may adopt standards (including conflict of
20   interest prohibitions) that agents must meet.” MTD 1 (citing H.A. Artists, 451 U.S.
21   at 721-22, and Indep. Sports & Entm’t, LLC v. Fegan, 2017 WL 2598550, *5 (C.D.
22   Cal. May 30, 2017)). The Writers Guild further argued that, while the Agencies
23   disagreed as to the necessity of the Code restrictions, “courts must not use antitrust
24   law to second-guess a union’s ‘judgment regarding the wisdom or unwisdom, the
25   4
      Two of the Agencies also brought a claim under the Labor-Management
26   Relations Act (which is not discussed here).
     5
27    The WGA also moved to dismiss the complaint on other grounds, and brought
     antitrust counterclaims against the Agencies, which are not addressed by this
28   Statement.
     STATEMENT OF INTEREST OF THE UNITED STATES
     Case No. 2:19-cv-05465-AB (AFMx)         6
 Case 2:19-cv-05465-AB-AFM Document 59 Filed 11/26/19 Page 11 of 25 Page ID #:1211




 1   rightness or wrongness, the selfishness or unselfishness of the end of which the
 2   particular union activities are the means.’” Id. at 2, 11 (quoting United States v.
 3   Hutcheson, 312 U.S. 219, 232 (1941)). In the Guild’s view, the “Agencies’
 4   allegations that the Guilds and Guild members have agreed to refuse representation
 5   by any talent agency that has not agreed to the Guilds’ conflict of interest
 6   prohibitions, FCC ¶171, describe quintessential labor union activity that falls
 7   squarely within the statutory labor exemption.” MTD 6. Moreover, the agent
 8   regulations are “intimately bound with the subject of wages,” so the nonstatutory
 9   labor exemption would apply even if the statutory exemption did not. Id. at 15
10   (citation omitted).
11         The Agencies’ opposition to the motion argued that “each of the Guilds’
12   arguments is based either upon factual disputes which may not be resolved on a
13   12(b)(6) or 12(c) motion, or upon fundamental mischaracterizations of the law.”
14   Pfs. Opp. to Defs. Mot. to Dismiss Count I of the Consolidated Compl., or in the
15   Alternative for J. on the Pleadings (Agencies BIO), Doc. 50, at 1. The Agencies
16   argued that their “well-pleaded factual allegations . . . take [their] antitrust claims
17   well-outside the boundaries of both the statutory and non-statutory labor
18   exemptions,” because they establish that the Guild used various “illegitimate and
19   non-traditional union tactics” “in combination with non-labor parties” to “achieve
20   illegitimate ends,” and the Guild “directly regulate[d] commercial practices” to
21   “restrain[] trade in commercial markets that the [Guild does] not have authority to
22   regulate.” Id. at 2. They claimed that their “comprehensive and detailed factual
23   allegations” regarding the Guild’s “objectives and means for effectuating the
24   boycott,” and its effect on competition outside of the labor market, “may not be
25   challenged on the pleadings.” Id. at 3-17.
26         The Writers Guild argued in reply that the various factual disputes identified
27   by the Agencies are irrelevant because the complaint “affirmatively demonstrates
28   that the labor exemptions foreclose the Agencies’ antitrust claim.” Reply in Supp.

     STATEMENT OF INTEREST OF THE UNITED STATES
     Case No. 2:19-cv-05465-AB (AFMx)         7
 Case 2:19-cv-05465-AB-AFM Document 59 Filed 11/26/19 Page 12 of 25 Page ID #:1212




 1   of Defs. Mot. to Dismiss Consolidated Compl. or for J. on the Pleadings (Guild
 2   Reply), Doc. 57, at 1.
 3                                      DISCUSSION
 4         As the Supreme Court has explained: “Labor unions are lawful
 5   combinations that serve the collective interests of workers, but they also possess
 6   the power to control the character of competition in an industry. Accordingly,
 7   there is an inherent tension between national antitrust policy, which seeks to
 8   maximize competition, and national labor policy, which encourages cooperation
 9   among workers to improve the conditions of employment.” H.A. Artists, 451 U.S.
10   at 713. The statutory labor exemption and the judicially implied nonstatutory labor
11   exemption attempt to minimize that tension by exempting certain labor-related
12   activities from the reach of the federal antitrust laws. See id. at 715-16 & n.19.
13         Yet like all “implicit” and “express statutory exemptions” from the antitrust
14   laws, the statutory and nonstatutory labor exemptions are “narrowly construed.”
15   Grp. Life & Health Inc. Co. v. Royal Drug Co., 440 U.S.205, 231 (1979) (citing
16   Connell and other cases); cf. N.C. State Bd. Of Dental Exam’rs v. FTC, 135 S. Ct.
17   1101, 1110 (2015) (N.C. Dental) (“Although state-action immunity exists to avoid
18   conflicts between state sovereignty and the Nation’s commitment to a policy of
19   robust competition, [state-action] immunity is not unbounded. [G]iven the
20   fundamental national values of free enterprise and economic competition that are
21   embodied in the federal antitrust laws, state-action immunity is disfavored, much
22   as are repeals by implication.”) (citations and internal quotation marks omitted).
23   Courts, however, should still give them “hospitable scope” in light of
24   “Congressional purpose” supporting federal labor policy. Hutcheson, 312 U.S. at
25   235 (statutory labor exemption) (citation omitted); see also Brown, 518 U.S. at 237
26   (discussing the nonstatutory labor exemption).
27         The Writers Guild’s motion to dismiss is premised on the notion that as a
28   legitimate union its judgment about what is best for its members cannot be

     STATEMENT OF INTEREST OF THE UNITED STATES
     Case No. 2:19-cv-05465-AB (AFMx)         8
 Case 2:19-cv-05465-AB-AFM Document 59 Filed 11/26/19 Page 13 of 25 Page ID #:1213




 1   “second-guess[ed]” by this Court. MTD 2, 11. Application of the labor
 2   exemptions here, however, is not so facile. The pleadings in this case raise several
 3   factual disputes that this Court must resolve before holding either the statutory or
 4   nonstatutory labor exemption applicable here to ensure that federal antitrust law is
 5   not discarded inappropriately. Otherwise, the Court may disrupt the proper
 6   balance between federal labor law and federal antitrust law and undermine the
 7   fundamental protections for competition and consumers embodied in the federal
 8   antitrust laws. Cf. N.C. Dental, 135 S. Ct. at 1109 (“Federal antitrust law is a
 9   central safeguard for the Nation’s free market structures. In this regard it is ‘as
10   important to the preservation of economic freedom and our free-enterprise system
11   as the Bill of Rights is to the protection of our fundamental personal freedoms.’”)
12   (quoting United States v. Topco Assocs., Inc., 405 U.S. 596 (1972)). While any
13   construction of the labor exemptions must allow unions to restrict competition in
14   labor markets in pursuit of legitimate labor law goals, courts must also be careful
15   to circumscribe the application of these exemptions lest unions be “giv[en] free
16   rein to extend their substantial economic power into markets for goods and
17   services other than labor.” USS-POSCO, 51 F.3d at 806.
18         Part I of this Statement addresses the statutory labor exemption. Part II of
19   this Statement addresses the nonstatutory labor exemption. The United States
20   takes no position on the merits of the Agencies’ Section 1 group boycott claim.
21         I.     Statutory Labor Exemption
22         The statutory labor exemption derives from the “interlacing” of the Sherman
23   Act with Sections 6 and 20 of the Clayton Act and the Norris-LaGuardia Act.
24   Hutcheson, 312 U.S. at 231-32. “So long as a union acts in its self-interest and
25   does not combine with non-labor groups, the licit and the illicit . . . are not to be
26   distinguished by any judgment regarding the wisdom or unwisdom, the rightness
27   or wrongness, the selfishness or unselfishness of the end of which the particular
28

     STATEMENT OF INTEREST OF THE UNITED STATES
     Case No. 2:19-cv-05465-AB (AFMx)         9
 Case 2:19-cv-05465-AB-AFM Document 59 Filed 11/26/19 Page 14 of 25 Page ID #:1214




 1   union activities are the means.” Id. at 232; see also H. A. Artists, 451 U.S. at 721
 2   (discussing “the union’s legitimate self-interest”).
 3         The Ninth Circuit has read these precedents “as establishing a two-prong test
 4   for the statutory labor exemption: (1) Did the union combine with a non-labor
 5   group? (2) Did the union act in its legitimate self-interest?” USS-POSCO, 31
 6   F.3d at 805. The Agencies have detailed plausible allegations that raise questions
 7   of law and fact as to both prongs.6
 8                a. Combination with Non-Labor Groups
 9         The statutory labor exemption applies only to unilateral conduct by unions
10   and other “bona fide labor organization[s].” H.A. Artists, 451 U.S. at 717 & n.20.
11   “Accordingly, antitrust immunity is forfeited when a union combines with one or
12   more employers [or other non-labor groups] in an effort to restrain trade.” Id. at
13   715. “Congress ‘intended to outlaw business monopolies. A business monopoly is
14   no less such because a union participates, and such participation is a violation of
15   the [Sherman] Act.’” Id. at 716 (quoting Allen Bradley Co. v. Electrical Workers,
16   325 U.S. 797, 811 (1939)).
17         “What constitutes a non-labor group for purposes of the antitrust laws has
18   never been very clearly defined.” USS-POSCO, 31 F.3d at 805. In “most statutory
19   labor exemption cases, the focus has been on whether the union combined with a
20   competitor of the targeted employer.” Id. at 806. “To allow unions breathing
21
     6
22     Under USS-POSCO, “the statutory exemption is not an affirmative defense; it’s
     an element of any claim that unions violated the antitrust laws.” 31 F.3d at 805
23
     n.3. Thus, “Plaintiff bears the burden of proof.” Id. This is a departure from the
24   general principle that “defendants normally bear the burden of proving exceptions
25
     to the antitrust laws.” Id. This Statement takes no position on whether the
     statutory labor exemption is best considered an element of a claim or an
26   affirmative defense, like other exemptions from the antitrust laws. See, e.g.,
27   United States v. First City Nat’l Bank of Houston, 386 U.S. 361, 363 (1967)
     (holding that statutory exemption from the antitrust laws found in 12 U.S.C.
28   § 1828(c)(5)(B) of the Bank Merger Act is an affirmative defense).
     STATEMENT OF INTEREST OF THE UNITED STATES
     Case No. 2:19-cv-05465-AB (AFMx)        10
 Case 2:19-cv-05465-AB-AFM Document 59 Filed 11/26/19 Page 15 of 25 Page ID #:1215




 1   space in carrying out their legitimate functions without giving them free rein to
 2   extend their substantial economic power into markets for goods and services other
 3   than labor,” the Ninth Circuit has concluded that “the definition of non-labor group
 4   must not stray too far from the paradigm of the union combining with the
 5   employer’s competitors” and that, to constitute “a non-labor group for purposes of
 6   the statutory labor exemption, therefore, the entity in question must operate in the
 7   same market as the plaintiff to a sufficient degree that it would be capable of
 8   committing an antitrust violation against the plaintiff, quite independent of the
 9   union’s involvement.” Id.
10         The Agencies have pleaded that the statutory labor exemption is inapplicable
11   here because the alleged group boycott includes (among others): (i) showrunners
12   acting as producers and (ii) and non-franchised lawyers and managers that compete
13   with the Agencies in representing writers. FCC ¶ 153; Agencies BIO 12-13. It is
14   an issue of fact whether these entities are part of the group boycott and, if so, in
15   what capacity. Only after resolving these factual issues can this Court address the
16   legal question of whether the alleged boycott falls outside the statutory labor
17   exemption because it includes a non-labor group.
18         For instance, the role of a showrunner can vary significantly between
19   different shows. The Agencies plead that a “showrunner functions as the effective
20   ‘CEO’ of a television series. The showrunner has ultimate power and control over
21   creative, staffing, and production decisions.” FCC ¶ 118. “While showrunners
22   may perform some writing and/or story services for a series, showrunners also
23   perform extensive services” in a production capacity, including “manage
24   production budgets,” and “hire and fire writers.” FCC ¶¶ 59 & n.6, 118-123. The
25   Agencies thus argue that showrunners are more like “management” than
26   employees. Id. ¶ 127.
27         The Writers Guild, however, argues that any showrunners participating in
28   the agreement qualify as a labor group because they are similar to the orchestra

     STATEMENT OF INTEREST OF THE UNITED STATES
     Case No. 2:19-cv-05465-AB (AFMx)        11
 Case 2:19-cv-05465-AB-AFM Document 59 Filed 11/26/19 Page 16 of 25 Page ID #:1216




 1   leaders found to be a “labor group” in American Federations of Musicians in U.S.
 2   & Canada v. Carroll, even though the orchestra leaders were “employers” of
 3   musician union members and “independent contractors,” because of their
 4   “economic inter-relationship” with union members. 391 U.S. 99, 106 (1968). See
 5   MTD 8-9. Yet that is not the sort of comparison that can be made without factual
 6   development. Carroll, for example, was not decided until after trial concluded. Id.
 7   at 102. Before this Court can assess the degree of similarity between this case and
 8   Carroll as a matter of law, it first must determine, as a matter of fact, what the
 9   various relationships between different showrunners and different screenwriters
10   participating in the alleged agreement entail. Cf. Agencies BIO 13 (arguing that
11   showrunners should be treated as a non-labor group because “the FCC plausibly
12   alleges that showrunners are not in job or wage competition with other union
13   writers when they work as producers” and that “the work showrunners perform
14   regularly and substantively differs from that of ‘ordinary’ writer-members of the
15   Guilds”).7
16         The Writers Guild’s argument that non-franchised lawyers and managers
17   must be treated as a labor group is likewise premature. The Guild correctly notes
18   that H.A. Artists held that franchised lawyers and agents are a “labor group” for
19   purposes of the exemption because they “perform a function—the representation of
20
     7
21
       The Writers Guild argues that the complaint “conclusively establish[es]” that
     showrunners have job and wage competition with writers “by alleging that
22   showrunners write for series that they also supervise.” Guild Reply 3. The
23   complaint, however, alleges that “showrunners are generally also writers”—not
     that they write for every show—and that, when they are writers, “the bulk of their
24
     responsibility is not in ‘writing’ or in acting as a ‘writer’ as defined by the MBA.”
25   FCC ¶ 120 (emphasis added); see also id. ¶ 122 (alleging that the “vast bulk of a
     showrunner’s compensation” and the “showrunner’s entitlement to a percentage of
26
     a program’s profits” derives from “producing, not writing, services”). Without a
27   factual record, the Court cannot reasonably compare the nature and amount of any
28   wage and job competition between showrunners and writers with that of the
     orchestra leaders and members in Carroll.
     STATEMENT OF INTEREST OF THE UNITED STATES
     Case No. 2:19-cv-05465-AB (AFMx)        12
 Case 2:19-cv-05465-AB-AFM Document 59 Filed 11/26/19 Page 17 of 25 Page ID #:1217




 1   union members in the sale of their labor—that in most nonentertainment industries
 2   is performed exclusively by unions.” MTD 10 (quoting 451 U.S. at 721). Here,
 3   however, the group boycott allegedly includes non-franchised lawyers and
 4   managers, who are competitors of the Agencies in representing writers (though not
 5   licensed under state law for that purpose). FCC ¶¶ 144-148. Whether the Court
 6   could treat franchised and non-franchised lawyers and managers similarly for labor
 7   exemption purposes raises various factual questions—including the nature of
 8   services rendered by non-franchised lawyers and managers and whether they
 9   “would be capable of committing an antitrust violation against the plaintiff, quite
10   independent of the union’s involvement,” USS-POSCO, 31 F.3d at 806—that
11   cannot be resolved on the pleadings in this case. Compare Agencies BIO 12
12   (arguing this distinction is important), with Guild Reply 4 & n.4 (arguing this
13   distinction is insignificant).
14                 b. Actions in the Union’s Legitimate Self-Interest
15          If a union does not combine with a non-labor group, its actions are protected
16   by the statutory labor exemption only when they are in the union’s “legitimate self-
17   interest.” USS-POSCO, 31 F.3d at 805. This requirement ensures that, in
18   displacing the application of the antitrust laws to the challenged conduct, the “ends
19   to be achieved are among the traditional objectives of labor organizations.” Id. at
20   808. Thus, for instance, “if a union forces employers to funnel money into a
21   commercial enterprise from which the union derives profits; or if it forces the
22   employer to hire the union president’s spouse; or if a union is involved in illegal
23   activities unrelated to its mission, such as dealing drugs or gambling, those would
24   not be objectives falling within the union’s legitimate interest.” Id. Where a
25   plaintiff sufficiently alleges that a union is advancing an illegitimate goal, the
26   union cannot defeat this allegation merely by asserting that its conduct advances a
27   legitimate labor goal; the conduct must be “sufficiently related” to the legitimate
28   goal. Id. at 809.

     STATEMENT OF INTEREST OF THE UNITED STATES
     Case No. 2:19-cv-05465-AB (AFMx)        13
 Case 2:19-cv-05465-AB-AFM Document 59 Filed 11/26/19 Page 18 of 25 Page ID #:1218




 1         One way that courts ensure such a sufficient relationship—and that the union
 2   is not invoking a legitimate goal pretextually to advance illegitimate objectives—is
 3   by evaluating the connection between the means chosen and the end invoked. Id.
 4   at 808. Under USS-POSCO, the “means employed by the union bear on the degree
 5   of scrutiny [the Court] cast[s] on the legitimacy of the union’s interest.” Id.
 6   (emphasis omitted). “[W]here a union engages in activities normally associated
 7   with labor disputes, these will be presumed to be in pursuit of the union’s
 8   legitimate interest absent a very strong showing to the contrary.” Id. (citation
 9   omitted). On the other hand, “[w]here the union’s activities are farther afield, the
10   scrutiny is more searching.” Id. at 808-09. Where the challenged conduct is “not a
11   traditional union activity,” there is a “substantial burden on the union to prove why
12   [it] was not merely convenient but necessary.” Id. at 809. For instance, in H.A.
13   Artists, the Supreme Court declined to apply the statutory exemption to the union’s
14   “extraction of franchise fees from agents” because the union “suggest[ed], only in
15   the most general terms, that the fees are somehow related to the basic purposes of
16   its regulations: elimination of wage competition, upholding of the union wage
17   scale, and promotion of fair access to jobs” and thus did not adequately show that
18   its legitimate interests were affected by the imposition of the franchise fees. 451
19   U.S. at 722.
20         In evaluating the connection between the challenged restraint and the
21   legitimate labor objective, courts must make a “judgment” about “the closeness or
22   ‘intimacy’ of that connection relative to competition policy.” 1B Phillip E. Areeda
23   & Herbert Hovenkamp, Antitrust Law, ¶ 255e3, at 100 (4th ed. 2013). “An
24   alternative way of looking at the intimacy issue is to ask whether there is a ‘less
25   restrictive way’ of achieving the union’s legitimate objective or whether the
26   restraint chosen is the minimum restraint necessary for that objective.” Id.8 While
27         8
             Areeda and Hovenkamp “emphasize” that “the necessary judgments about
28   intimacy, breadth, or less restrictive alternatives must always be rather gross. A
     court that tries to appraise those matters in too refined a way may find itself
     STATEMENT OF INTEREST OF THE UNITED STATES
     Case No. 2:19-cv-05465-AB (AFMx)        14
 Case 2:19-cv-05465-AB-AFM Document 59 Filed 11/26/19 Page 19 of 25 Page ID #:1219




 1   a union may lawfully restrict competition in labor markets, it is not a legitimate
 2   interest of the union to restrict competition in “markets for goods and services
 3   other than labor,” such as downstream product markets. USS-POSCO, 51 F.3d at
 4   806, 809.
 5         H.A. Artists held that there was a sufficient connection between legitimate
 6   labor objectives and a stage actors’ union’s regulations of franchised agents
 7   designed to “avoid[] conflicts of interest,” including the union’s ban on excessive
 8   commissions. 451 U.S. at 719-21. Because a commission is paid as a percentage
 9   of a member’s wage, the Court explained, too high a commission could bring the
10   effective wage of a member below the union’s bargained-for wage floor. Id. at
11   720-21. “The agent stands directly between union members and jobs, and is in a
12   powerful position to evade the union’s negotiated wage structure.” Id. at 720.
13         Here, the Writers Guild asserts that the challenged restraints serve the same
14   objective of “prevent[ing] financial conflicts of interest among agents authorized to
15   represent Guild members,” which has previously been recognized to be a
16   legitimate labor goal by this Court. MTD 11-12; Adams, Ray & Rosenberg v.
17   William Morris Agency, Inc., 411 F. Supp. 403, 410 (C.D. Cal. 1976) (stating that
18   regulations that “eliminate[] the conflict of interest that exists when an artists’
19   manager represents both a package owner and a writer hired by the package
20   owner” would further Guild’s legitimate self-interest). The Writers Guild further
21   argues that “a union’s refusal to deal with agents who do not agree to the union’s
22   representation rules is very traditional union activity.” MTD 13.
23         The Agencies “do not dispute the legitimacy of [the Guild] seeking
24   regulations tailored to prevent franchised talent agents from acting contrary to the
25   interests of [Guild] members,” FCC ¶ 155, but contend that the alleged boycott
26   “oversteps by a country mile any such claimed objective [in avoiding conflicts of
27
     intruding to the point where its reasoning can offer no more logical or equitable
28   solution than the one chosen by the parties themselves.” Id.
     STATEMENT OF INTEREST OF THE UNITED STATES
     Case No. 2:19-cv-05465-AB (AFMx)        15
 Case 2:19-cv-05465-AB-AFM Document 59 Filed 11/26/19 Page 20 of 25 Page ID #:1220




 1   interests] by flatly banning agency packaging and agency-affiliate content
 2   companies, without regard to the existence of any actual harm to writers resulting
 3   from potential conflicts of interest.” Id. The Agencies contend that these “blanket
 4   bans on industrywide commercial practices . . . extend far beyond the labor market
 5   for writer services” by affecting numerous non-union members (such as actors and
 6   directors) and by harming competition in business markets such as content
 7   production, id. ¶¶ 155-56, and that the Guild “managed packaging and content
 8   affiliates for more than 40 years with tailored regulations,” id. ¶ 159. The
 9   Agencies also argue that much of the Guild’s conduct, such as “threatening [union
10   members’] healthcare” and “threats to bring an objectively frivolous lawsuit
11   alleging criminal conduct by AMPTP members,” does not “bear any resemblance
12   to traditional union activity like collective bargaining, calling strikes, picketing, or
13   hand-billing.” Id. ¶¶ 7, 160.
14         Thus, the Agencies regard the Writers Guild as exercising a “power grab” by
15   using its monopsony power (that is, monopoly power on the buyer side) over
16   agents to reduce the compensation that agents otherwise would receive. FCC
17   ¶¶ 13, 182, 190. While unions can restrict agent compensation when pursuing a
18   legitimate union goal such as avoiding conflicts of interest, see H.A. Artists, 451
19   U.S. at 721, it is not a legitimate goal for a union to exert monopsony power over
20   agents simply to extract additional rents, see id. at 722 (collection of franchise fees
21   from agents was not protected by statutory exemption); USS-POSCO, 31 F.3d at
22   809 (“it looked like the union [in H.A. Artists] may have been using its bargaining
23   power with theatrical agents to generate a collateral source of revenue”).
24         On reply, the Writers Guild argues that this “power grab” was legitimate,
25   because “‘[s]eizing power’ to protect their members’ interests is what unions do.”
26   Guild Reply 5. The Guild contends that, “[w]hat matters for purposes of the
27   statutory labor exemption” is not that it is seizing power, but why it has done so.
28   Id. The Guild further argues that it only had the legitimate goal of preventing

     STATEMENT OF INTEREST OF THE UNITED STATES
     Case No. 2:19-cv-05465-AB (AFMx)        16
 Case 2:19-cv-05465-AB-AFM Document 59 Filed 11/26/19 Page 21 of 25 Page ID #:1221




 1   agent conflicts of interest and that “the supposed non-traditional means the
 2   Agencies identify, Opp. at 8-9, are all either long-recognized as traditional union
 3   activity or irrelevant.” Guild Reply 6. The Guild further disputes that it engaged
 4   in some of the alleged conduct. See id. at 7 n.6.
 5         The Guild’s arguments for dismissal thus depend not only on a different
 6   view of the law of the statutory labor exemption than the Agencies, but also on its
 7   view of the facts. The pleadings raise many factual disputes regarding the scope of
 8   the restraints and their purposes, the connection between the means chosen and the
 9   end to be achieved, and their effect on competition in non-labor business markets,
10   including: (i) whether the Guild used nontraditional means in adopting the
11   restraints; (ii) whether the restraints serve only legitimate labor law objectives or
12   also further any illegitimate goals such as abusing monopsony power over agents
13   or eliminating competition in a business market; and (iii) whether the restraints are
14   overbroad in relation to the Guild’s legitimate labor objective of preventing agent
15   conflicts of interest. Resolving these disputes requires discovery and development
16   of a factual record. Indeed, this Court previously recognized that such a dispute
17   regarding the legitimacy of the Guild’s interest in regulating packaging fees “raises
18   numerous factual issues which must be resolved at trial.” Adams, Ray &
19   Rosenberg, 411 F. Supp. at 411.
20         II.    Nonstatutory Labor Exemption
21         Courts have inferred the “nonstatutory” labor exemption “from federal labor
22   statutes” in order to “accommodate the collective bargaining process” and “to
23   prevent the courts from usurping the NLRB’s function of determin[ing], in the area
24   of industrial conflict, what is or is not a reasonable practice.” Clarett v. NFL, 369
25   F.3d 124, 130-31 (2d Cir. 2004) (quoting Brown, 518 U.S. at 236-37) (internal
26   quotation marks omitted).9 “The Supreme Court has never delineated the precise
27   9
      The Supreme Court recently emphasized that “repeals [of the antitrust laws] by
28   implication” are generally “disfavored.” N.C. Dental, 135 S. Ct. at 1110. This is
     consistent with the unanimous bipartisan recommendation of the Antitrust
     STATEMENT OF INTEREST OF THE UNITED STATES
     Case No. 2:19-cv-05465-AB (AFMx)        17
 Case 2:19-cv-05465-AB-AFM Document 59 Filed 11/26/19 Page 22 of 25 Page ID #:1222




 1   boundaries of the [nonstatutory labor] exemption, and what guidance it has given
 2   as to its application has come mostly in cases in which agreements between an
 3   employer and a labor union were alleged to have injured or eliminated a competitor
 4   in the employer’s business or product market.” Id. at 131.10
 5         Courts have recognized that the “case for the applicability of the non-
 6   statutory exemption is strongest where the alleged restraint operates primarily in
 7   the labor market and has only tangential effects on the business market.” Safeway,
 8   651 F.3d at 1130 (quoting Am. Steel Erectors, Inc. v. Local Union No. 7, Int’l
 9   Ass’n of Bridge, Structural, Ornamental & Reinforcing Iron Workers, 536 F.3d 68,
10   79 (1st Cir. 2008); and Clarett, 369 F.3d at 134 n. 14). The “business market” may
11   lawfully be restrained only to the extent that the restraints “follow naturally from
12   the elimination of competition over wages and working conditions.” Connell, 421
13   U.S. at 625. In addition, courts frequently consider whether the challenged
14   agreement “concerns wages, hours, or conditions of employment that are
15   mandatory subjects of collective bargaining,” and “was produced from bona fide,
16   arm’s-length collective bargaining.” Phoenix Elec. Co. v. Nat’l Elec. Contractors
17
18   Modernization Commission that exemptions from the antitrust laws “should be
19   granted rarely, and only where, and for so long as, a clear case has been made that
     the conduct in question would subject the actors to antitrust liability and is
20   necessary to satisfy a specific societal goal that trumps the benefit of a free market
21   to consumers and the U.S. economy in general.” Antitrust Modernization
     Commission, Report and Recommendation 335-36 (2007), available at
22
     https://govinfo.library.unt.edu/amc/report_recommendation/amc_final_report.pdf.
23   10
       The “most common case implicating the nonstatutory [labor] exemption involves
24   a completed collective bargaining agreement actually in effect that (a) limits the
25
     employer’s ability to select freely among other firms, such as subcontractors, with
     whom it might deal; or (b) requires an employer to use only union suppliers of a
26   given input; (c) attempts to regulate the wages or other inputs of employers who
27   are not parties to the collective bargaining agreement, perhaps for the purpose of
     destroying them; or (d) imposes restraints in the product market.” 1B Areeda &
28   Hovenkamp, Antitrust Law, supra, ¶256c, at 108.
     STATEMENT OF INTEREST OF THE UNITED STATES
     Case No. 2:19-cv-05465-AB (AFMx)        18
 Case 2:19-cv-05465-AB-AFM Document 59 Filed 11/26/19 Page 23 of 25 Page ID #:1223




 1   Ass’n, 81 F.3d 858, 861-62 (9th Cir. 1996); Cont’l Mar. of S.F., Inc. v. Pac. Coast
 2   Metal Trades Dist. Council, Metal Trades Dep’t, AFL-CIO, 817 F.2d 1391 (9th
 3   Cir. 1987), Mackey v. NFL, 543 F.2d 606, 614 (8th Cir. 1976).11
 4         This case is far from the heartland of the nonstatutory labor exemption. The
 5   Agencies are not challenging a term in the collective bargaining agreement
 6   between the Writers Guild and the producers—the MBA. Nor are they challenging
 7   the wages paid by employers, hours, or other conditions of employment for the
 8   union members.
 9         Nevertheless, in H.A. Artists, the Supreme Court kept open the possibility
10   that the nonstatutory labor exemption could apply to agent regulations preventing
11   conflicts of interest. The court of appeals had stated “that even if there had been an
12   agreement between Equity and a ‘non-labor group,’ the agreement might still have
13   been protected from the antitrust laws under the ‘non-statutory’ exemption. 451
14   U.S. at 712 & n.11. The Supreme Court recognized that possibility, id. at 716
15   n.19, but importantly saw no need to address this issue since the Court agreed with
16   the court of appeals that the statutory labor exemption applied.
17         Relying on H.A. Artists, the Writers Guild argues that the court should apply
18   the nonstatutory labor exemption here because the boycott claim is sufficiently
19   connected to a mandatory subject of collective bargaining since “requiring agents
20
     11
21
        The Agencies argue these factors are “required elements for invoking the non-
     statutory exemption in this Circuit.” Agencies BIO 14. The Guild disputes that
22   assertion, arguing that under the Ninth Circuit’s en banc opinion in Safeway, they
23   “are simply different factors to consider” as part of the totality of circumstances.
     Guild Reply 9-10. The Guild recognizes that “Ninth Circuit panels have applied
24
     Phoenix Electric after [Safeway],” but distinguishes those cases on the ground that
25   they involved collective bargaining agreements. Guild Reply 10 n.13. This
     Statement takes no position on this dispute and assumes arguendo that these are
26
     merely factors courts should consider. Nevertheless, the United States disagrees
27   with the Guild’s suggestion that the nonstatutory exemption should be easier to
28   satisfy because this case does not involve a challenge to a collective bargaining
     agreement.
     STATEMENT OF INTEREST OF THE UNITED STATES
     Case No. 2:19-cv-05465-AB (AFMx)        19
 Case 2:19-cv-05465-AB-AFM Document 59 Filed 11/26/19 Page 24 of 25 Page ID #:1224




 1   to ‘honor their fiduciary obligations by avoiding conflicts of interest’ serve[s] a
 2   union’s interest in preventing evasion of ‘the union’s negotiated wage structure.’”
 3   MTD 15 (quoting H.A. Artists, 451 U.S. at 719-20). In the Guild’s view “[t]he
 4   crucial determinant [for purposes of the nonstatutory labor exemption] is not the
 5   form of the agreement—e.g., prices or wages—but its relative impact on the
 6   product market and the interests of union members.” Id. (quoting Local Union No.
 7   189, Amalgamated Meat Cutters & Butcher Workmen of N. Am., AFL-CIO v. Jewel
 8   Tea Co., 381 U.S. 676, 690 n.5 (1965)).
 9         The Agencies dispute that argument and contend that the nonstatutory labor
10   exemption should not apply here because the challenged “restraints affect parties
11   other than parties to the collective bargaining agreement at issue,” “directly” affect
12   “business markets,” and because the “union’s restraints [could] be achieved
13   through less restrictive means.” FCC ¶ 165. These allegations are supported by
14   detailed allegations of fact. See id. ¶¶ 165-169.
15         This Court cannot properly resolve this dispute without development of a
16   factual record. As the Writers Guild implicitly admits, this Court would need to
17   inquire into the factual connection between the challenged restraints and wages
18   (and other conditions of employment), as well as their “relative impact” on labor
19   and business markets. MTD 15. The Court also would need to inquire into
20   whether there were any less restrictive alternatives that did not hinder competition
21   in business markets. See 1B Areeda & Hovenkamp, Antitrust Law, supra, ¶ 255e3,
22   discussed at pp. 14-15 & n.8, supra. Such factual analysis regarding the nature of
23   the restraints and their effect on competition in business markets is required to
24   ensure that antitrust law is not being displaced improperly.
25
26
27
28

     STATEMENT OF INTEREST OF THE UNITED STATES
     Case No. 2:19-cv-05465-AB (AFMx)        20
 Case 2:19-cv-05465-AB-AFM Document 59 Filed 11/26/19 Page 25 of 25 Page ID #:1225




 1   Dated: November 26, 2019             Respectfully submitted,
 2                                        MAKAN DELRAHIM
 3                                        Assistant Attorney General

 4                                        NICOLA T. HANNA
 5                                        United States Attorney
 6
                                          MICHAEL F. MURRAY
 7                                        Deputy Assistant Attorney General
 8
                                          DANIEL E. HAAR
 9                                        NICKOLAI G. LEVIN
10                                        Attorneys, Appellate Section
11                                        Attorneys for the United States of America
12
                                          /s/ Nickolai G. Levin
13
                                          NICKOLAI G. LEVIN
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     STATEMENT OF INTEREST OF THE UNITED STATES
     Case No. 2:19-cv-05465-AB (AFMx)        21
